Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 5/10/2021. Claims 1-15, 18 and 19 are cancelled.  Claims 16, 17, 21 and 23 are amended.  Claims 24-37 are new. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resonant transformer having low profile and being drum shaped with a diameter of the resonant transformer being at least two and a half times a maximum thickness of the resonant transformer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Brian Bollinger 5/20/2021. 

The CLAIMS have been amended as follows: 

16.    (Currently Amended): An ion powered assembly comprising: 
a collector assembly comprising a plurality of concentric elements; 
an emitter assembly, comprising a plurality of conductive emitter wires, the collector assembly and the emitter assembly being configured such that the plurality of concentric elements and the plurality of conductive emitter wires have a known separation; and 

17.    (Currently Amended): The ion-powered assembly of claim 16, wherein each of the plurality of conductive emitter wires has a diameter of less than five microns. 
21.    (Currently Amended): An ion powered assembly comprising: 
a collector assembly; 
an emitter assembly, comprising a plurality of conductive emitter wires supported by an emitter wire support structure, each of the plurality of conductive emitter wires having a diameter of less than five microns; and 
a control circuit operatively connected to at least the emitter assembly and the collector assembly and comprising a power supply configured to provide voltage to the emitter assembly and the collector assembly assemblies and a resonant transformer that is continuously driven at an associated resonant frequency with a light load, such that the resonant transformer remains in a start mode of the resonant transformer, wherein the resonant transformer is low profile and drum shaped  with a diameter of the resonant transformer being at least two and a half times a maximum thickness of the resonant transformer. 

Allowable Subject Matter
Claims 16, 17, and 20-37are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Okress 3,464,207.
The prior art neither teaches nor renders obvious either an ion powered assembly comprising: a plurality of concentric elements and a plurality of conductive emitter wires having a known separation; and a control circuit operatively connected to at least the emitter assembly and the collector assembly and comprising a power supply configured to provide voltage to the emitter assembly and the collector assembly, wherein the power supply is configured such that a voltage difference between the plurality of concentric elements and the plurality of conductive emitter wires is less than one-fifteen of the breakdown voltage at standard temperature and pressure associated with the known separation of the plurality of concentric elements and the plurality of conductive emitter wires; or an ion powered assembly comprising: a collector assembly; an emitter assembly, a power supply configured to provide voltage to the emitter assembly and the collector assembly assemblies and a resonant transformer that is continuously driven at an associated resonant frequency with a light load, such that the resonant transformer remains in a start mode of the resonant transformer, wherein the resonant transformer is low profile and drum shaped  with a diameter of the resonant transformer being at least two and a half times a maximum thickness of the resonant transformer in combination with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
”Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741